        Case 2:18-cr-00449-GJP Document 78 Filed 01/28/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA
                                                       CRIMINAL ACTION
       v.
                                                       NOS. 18-449 & 19-015-2
GERALD SPRUELL


                                      ORDER

      AND NOW, this 28th day of January 2021, upon consideration of Gerald

Spruell’s pro se omnibus Motion for Review of Detention/Compassionate

Release/Reconsideration to Modify Sentence, (ECF Nos. 68 and 481), and the

Government’s Response, (ECF Nos. 73 and 484), and associated exhibit, (ECF Nos. 74

and 485), it is ORDERED that the Motion is DENIED.



                                             BY THE COURT:



                                             /s/ Gerald J. Pappert
                                             GERALD J. PAPPERT, J.




                                         1
